Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. Claim 1 is drawn to a device and recites the calculation of the index of blue light hazard and maximum permissible exposure of the first and second light and the calculation of a retina safety improvement index. 
The limitation of calculating a retina safety improvement index, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “memory” and a “processor” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “processor” and “memory” language, “calculating” in the context of this claim encompasses the user manually calculating the index of blue light hazard and maximum permissible exposure of the first and second light and the calculation of a retina safety improvement index. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation 
	This judicial exception is not integrated into a practical application because the other element recited, a light sensor, is well-understood and routine. Instructions for processor to drive the light sensor is also well-understood, routine, conventional activity. The recitation of the first light and second light which has passed through a blue light filter is drawn to the manner in which the electric device is intended to be employed. As such, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

	Claims 4, 7, and 8 add elements such as a display, a press key, and communication interface, which are conventional elements that would be part of a computer or coupled to a processor and thus do not amount to significantly more.

Response to Arguments

Claim Rejection - 35 USC § 101
Applicant argues the amendment renders claim 1 patent eligible because it recites the electronic device that can be operated in an intelligent way for evaluating a retina safety improvement index of any one commercial blue light filter and that claim 1 integrates mathematical model and data processing processes into a practical application. The Examiner is not persuaded. Besides this “mathematical model and data processing processes” (i.e. an abstract idea), the only additional elements in claim 1 is a light sensor, memory, and a processor which are conventional, routine, and well understood. Even accepting Applicant’s assertion that claim 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886